October 22, 2007



 

Alpharma Inc.
Alpharma Operating Corporation
Alpharma U.S. Inc.
Barre Parent Corporation
Alpharma Euro Holdings Inc.
Alpharma (Bermuda) Inc.
Alpharma USHP Inc.
Alpharma Animal Health Company
Mikjan Corporation
Alpharma Holdings Inc.
Alpharma Specialty Pharma Inc.
Purepac Pharmaceutical Holdings, Inc.
Alpharma Pharmaceuticals LLC
440 Route 22 East
Bridgewater, New Jersey 08807


Ladies and Gentlemen:



Reference is made to (i) that certain Amended and Restated Loan and Security
Agreement dated March 10, 2006 (as at any time amended, restated, modified or
supplemented, the "Loan Agreement"), among Alpharma Inc., a Delaware corporation
("Parent"), Alpharma Operating Corporation, a Delaware corporation, Alpharma
U.S. Inc., a Delaware corporation, Barre Parent Corporation, a Delaware
corporation, Alpharma Euro Holdings Inc., a Delaware corporation, Alpharma
(Bermuda) Inc., a Delaware corporation, Alpharma USHP Inc., a Delaware
corporation, Alpharma Animal Health Company, a Texas corporation, Mikjan
Corporation, an Arkansas corporation, Alpharma Holdings Inc., a Delaware
corporation, Alpharma Speciality Pharma Inc., a Delaware corporation formerly
known as Alpharma Pharmaceuticals Inc., Purepac Pharmaceutical Holdings, Inc., a
Delaware corporation, and Alpharma Pharmaceuticals LLC, a Delaware limited
liability company (each a "Borrower" and collectively, "Borrowers"), the various
financial institutions party thereto from time to time (each a "Lender" and
collectively, "Lenders") and Bank of America, N.A., a national banking
association ("BofA"), in its capacity as collateral and administrative agent for
the Lenders (together with its successors in such capacity, "Agent"); and (ii)
that certain letter agreement dated March 14, 2007 (the "Letter Agreement"),
among Borrowers, Lenders and Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Loan Agreement and the Letter Agreement.



Borrowers have requested that Agent and Lenders modify certain provisions of the
Loan Agreement regarding the Chinese Credit Facility, and Agent and Lenders are
willing to do so, subject to the terms and conditions contained herein.



NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:



1. Amendments to Loan Agreement.

The Loan Agreement is hereby amended by deleting the definitions of "Chinese
Credit Facility Reserve" and "Chinese Credit Facility" and by substituting the
following in lieu thereof:



Chinese Credit Facility Reserve

- such reserves as may be established from time to time by Agent (i) at any time
that Availability is less than $40,000,000 and as determined by Agent in its
reasonable credit judgment or (ii) if at the time of or after giving effect to
any payment under the New Senior Notes, Availability is or would be less than
$40,000,000, and such reserves may reflect the outstanding principal amount of
the Chinese Credit Facility plus all accrued interest thereon and fees payable
under the terms of the Chinese Credit Facility, all as determined by Agent.



Chinese Credit Facility

- a $21,600,000 credit facility provided to Alpharma China by Bank of America
Shanghai or another Affiliate of BofA.





2. No Novation, etc.

The parties hereto acknowledge and agree that, except as set forth herein,
nothing in this letter amendment shall be deemed to amend or modify any
provision of the Loan Agreement or any of the other Loan Documents, each of
which shall remain in full force and effect. This letter amendment is not
intended to be, nor shall it be construed to create, a novation or accord and
satisfaction, and the Loan Agreement as herein modified shall continue in full
force and effect.





3. Acknowledgments and Stipulations; Representation and Warranties

. By its signature below, each Borrower hereby (a) ratifies and reaffirms the
Obligations, each of the Loan Documents and all of such Borrower's covenants,
duties, indebtedness and liabilities under the Loan Documents; (b) acknowledges
and stipulates that (i) the Loan Agreement and the other Loan Documents executed
by such Borrower are legal, valid and binding obligations of such Borrower that
are enforceable against such Borrower in accordance with the terms thereof
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors' rights and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law,
and (ii) all of the Obligations of such Borrower are owing and payable without
defense, offset or counterclaim (and to the extent there exists any such
defense, offset or counterclaim on the date hereof, the same is hereby waived by
each Borrower); and (c) represents and warrants to Agent and Lenders, to induce
Agent and Lenders to enter into this letter amendment, that (i) the execution,
delivery and performance of this letter amendment has been duly authorized by
all requisite corporate or limited liability company action on the part of such
Borrower, and (ii) all of the representations and warranties made by such
Borrower in the Loan Agreement and the other Loan Documents are true and correct
in all material respects on and as of the date hereof, except to the extent that
any such representation or warranty is stated to relate to an earlier date, in
which case such representation or warranty shall be true and correct in all
material respects on and as of such earlier date.





4. Miscellaneous

. This letter agreement shall be governed by and construed in accordance with
the internal laws of the State of New York (but without regard to conflict of
law principles). This letter agreement shall be binding upon an inure to the
benefit of the parties and their respective successors and assigns. This letter
agreement may be executed in any number of counterparts and by different parties
to this letter agreement on separate counterparts, each of which when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile transmission shall be deemed to be an original signature hereto. Each
Borrower agrees to take such further actions as Agent and Lenders shall
reasonably request from time to time in connection herewith to evidence or give
effect to the amendments set forth herein or any of the transactions
contemplated hereby. To the fullest extent permitted by Applicable Law, each of
the parties hereto hereby waives the right to trial by jury in any action, suit,
counterclaim or proceeding arising out of or related to this letter agreement.





[Remainder of page intentionally left blank;

signatures commence on following page.]





The parties hereto have caused this letter amendment to be duly executed under
seal and delivered by their respective duly authorized officers on the date
first written above.





Very truly yours,

BANK OF AMERICA, N.A.

, as Agent



and a Lender

By: /s/ John. M. Olsen
John M. Olsen, Senior Vice President

 

DNB NOR BANK ASA

, as a Lender



By: /s/ Philip F. Kurpiewski
Philip F. Kurpiewski, Senior Vice President

By: /s/ Alfred C. Jones, III
Alfred C. Jones, III, Senior Vice President

 

PNC BANK, NATIONAL ASSOCIATION

, as a Lender



By: /s/ Gordon Wilkins
Gordon Wilkins, Vice President

 

 

 

[Signatures continue on following page.]

ALPHARMA INC.

By: /s/ Jeffrey S. Campbell
Jeffrey S. Campbell, Executive Vice President and Chief Financial Officer

 

ALPHARMA OPERATING CORPORATION

By: /s/ Jeffrey S. Campbell
Jeffrey S. Campbell, President

 

ALPHARMA U.S. INC.

By: /s/ Christine Sacco
Christine Sacco, Treasurer

[CORPORATE SEAL]

 

ALPHARMA EURO HOLDINGS INC.

By: /s/ Christopher Towner
Christopher Towner, Secretary

 

ALPHARMA (BERMUDA) INC.

By: /s/ Christopher Towner
Christopher Towner, Secretary

 

[Signatures continued on following page.]

ALPHARMA USHP INC.

By: /s/ Christopher Towner
Christopher Towner, Secretary

 

ALPHARMA ANIMAL HEALTH

COMPANY

By: /s/ Jeffrey S. Campbell
Jeffrey S. Campbell, Vice President and Treasurer

 

MIKJAN CORPORATION

By: Jeffrey S. Campbell
Jeffrey S. Campbell, President

 

ALPHARMA HOLDINGS INC.

By: Christopher Towner
Christopher Towner, Secretary

 

[Signatures continued on following page.]

ALPHARMA SPECIALITY PHARMA INC.

By: /s/ Christopher Towner
Christopher Towner, Secretary

 

PUREPAC PHARMACEUTICAL

HOLDINGS, INC.

By: /s/ Jeffrey S. Campbell
Jeffrey S. Campbell, President



 

ALPHARMA PHARMACEUTICALS LLC

By: /s/ Jeffrey S. Campbell
Jeffrey S. Campbell, Treasurer

 

BARRE PARENT CORPORATION

 

By: /s/ Jeffrey S. Campbell
Jeffrey S. Campbell, President